Per Curiam.
This is a suit between a widow and children involving the homestead of the deceased owner. In the brief of counsel for appellant it is stated that the ‘ ‘ only-question presented by this case is the question as to what the widow as widow is entitled to.” The widow is the sole appellant. Motion is made by counsel for appellees to dismiss the case on the ground that the question has become moot because of the death of the widow, the sole appellant, and proof of her death accompanies the motion.
The motion to dismiss will be granted.